Citation Nr: 1035874	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the service-connected status 
post bunionectomy of the right toe.

2.  Entitlement to service connection for right ankle disorder, 
to include as secondary to the service-connected status post 
bunionectomy of the right toe.

3.  Entitlement to service connection for a right foot/heel 
disorder, to include as secondary to the service-connected status 
post bunionectomy of the right toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to July 
1990, and from January 31, to March 12, 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the claims. 

Testimony was provided by the Veteran at a Board hearing before 
the undersigned Acting Veterans Law Judge in March 2009.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

In April 2009, the Board remanded this case for further 
development, to include obtaining records from the Social 
Security Administration (SSA) and a VA examination to address the 
etiology of the claimed disabilities.  The Board observes that 
records have been obtained from the SSA, and VA examinations were 
conducted in June and July 2009 which, as detailed below, are 
adequate for resolution of this case.  In short, the development 
directed by the April 2009 remand has been completed.  Therefore, 
a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence 
of record is against a finding the Veteran's lumbar spine 
disorder was incurred in or otherwise the result of active 
service, to include as secondary to the service-connected status 
post bunionectomy of the right toe.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding the Veteran's right ankle disorder 
was incurred in or otherwise the result of active service, to 
include as secondary to the service-connected status post 
bunionectomy of the right toe.

4.  The preponderance of the competent medical and other evidence 
of record is against a finding the Veteran's right foot/heel 
disorder was incurred in or otherwise the result of active 
service, to include as secondary to the service-connected status 
post bunionectomy of the right toe.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by 
the Veteran's active service, to include as secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).

2.  A right ankle disorder was incurred in or otherwise the 
result of active service, to include as secondary to the service-
connected status post bunionectomy of the right toe was not 
incurred in or aggravated by the Veteran's active service, to 
include as secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  A right foot/heel disorder was incurred in or otherwise the 
result of active service, to include as secondary to the service-
connected status post bunionectomy of the right toe was not 
incurred in or aggravated by the Veteran's active service, to 
include as secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, and a duty to assist claimants by making 
reasonable efforts to get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in June 2003, which is clearly prior to 
the December 2003 rating decision that is the subject of this 
appeal.  She was also sent additional notification via letters 
dated in October 2005 and March 2006, followed by readjudication 
of the appeal by an a May 2010 Supplemental Statement of the Case 
which "cures" the timing problem associated with inadequate 
notice or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate her current 
appellate claims, what information and evidence she must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and the Court's holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate her 
claims and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records to include from the SSA.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the March 2009 
Board hearing.  Nothing indicates the Veteran has identified the 
existence of any relevant evidence that has not been obtained or 
requested.  Moreover, she was accorded VA medical examinations 
regarding this case in June and July 2009 which included opinions 
that addressed the etiology of the current disabilities of the 
lumbar spine, right ankle, and right foot/heel.  As these 
opinions were based upon both a medical evaluation of the 
Veteran, and an accurate understanding of her medical history 
based upon review of her VA claims folder, the Board finds they 
are supported by an adequate foundation.  There is no competent 
medical evidence of record which specifically refutes the 
findings of these VA examinations, and the Veteran has not 
otherwise identified any prejudice therein.  Accordingly, the 
Board finds that these examinations are adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Initially, the Board notes that the Veteran's service treatment 
records contain no findings indicative of a lumbar spine 
disorder, a right ankle disorder, nor a right foot/heel disorder 
other than those which resulted in the already service-connected 
bunionectomy of the right toe in 1990.  Her spine and lower 
extremities were clinically evaluated as normal on her July 1990 
expiration of term of service examination.  Although her feet 
were evaluated as abnormal, this was due to the bunionectomy.  
Similarly, on Reports of Medical History completed in July 1990 
and February 1991, the Veteran indicated foot trouble due to the 
bunionectomy, but reported no other problems with her feet.  She 
also indicated she had not experienced recurrent back pain.  

The Board further notes there is no indication of the claimed 
disabilities of the lumbar spine, right ankle, right foot/heel 
until years after the Veteran's separation from active service.  
The Court has indicated that the normal medical findings at the 
time of separation from service, and the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.).  
In fact, the record reflects all of these disabilities developed 
as a result of a fall from a three-story building in February 
2000.  Nothing in the record indicates that any of these 
disabilities were directly incurred or otherwise resulted during 
the period of active service itself, nor does the Veteran contend 
otherwise.  Rather, her contention is that these disabilities 
have been aggravated by her service-connected status post 
bunionectomy of the right toe.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, there is competent medical evidence which both 
supports and refutes the Veteran's contention of secondary 
service connection.  For example, a November 2002 statement from 
a private podiatrist opines that the Veteran's lower extremity 
conditions were aggravated by her (service-connected) right foot 
bunion.  Thereafter, a July 2003 VA examination concluded that 
the Veteran's lumbar spine and right ankle/heel conditions were 
not, more likely than not, due to her service-connected 
bunionectomy.  In essence, the examiner stated that these 
disabilities were due to the injuries sustained in the 2000 fall 
from a three-story building.  However, a subsequent November 2003 
VA examination stated, in part, that it was possible that the 
residuals of the bunionectomy were causing postural strain to the 
Veteran's ankle and lumbar spine.  A March 2009 private 
chiropractor's statement opined that the Veteran's bunionectomy 
left her right forefoot inflexible which in turn stressed the 
rest of her foot, ankle, and spine from her uneven gait.

In view of the conflicting medical evidence, the Board remanded 
this case for new VA medical examinations which were accomplished 
in June and July 2009.  In essence, these VA medical examinations 
concluded that the current disabilities of the lumbar spine, 
right ankle, right foot/heel were not caused or worsened by her 
service-connected status post bunionectomy of the right toe, and 
were supported by stated rationale which are consistent with the 
confirmed medical history and findings.  As these examinations 
were based, in part, upon review of the aforementioned medical 
opinions in this case, the Board finds that it is based upon the 
most complete picture/understanding of the Veteran's medical 
history and basis for her secondary service connection claim.  
Therefore, the Board finds that the opinions expressed on the 
2009 VA medical examinations are entitled to the most weight in 
the instant case.  

For these reasons, the Board finds that the preponderance of the 
competent medical and other evidence of record is against a 
finding the Veteran's disabilities of the disabilities of the 
lumbar spine, right ankle, and/or right foot/heel were incurred 
in or otherwise the result of active service, to include as 
secondary to the service-connected status post bunionectomy of 
the right toe.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal with respect to these 
claim must be denied.


ORDER

Entitlement to service connection for a lumbar spine disorder, to 
include as secondary to the service-connected status post 
bunionectomy of the right toe, is denied.

Entitlement to service connection for right ankle disorder, to 
include as secondary to the service-connected status post 
bunionectomy of the right toe, is denied.

Entitlement to service connection for a right foot/heel disorder, 
to include as secondary to the service-connected status post 
bunionectomy of the right toe, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


